       Case 1:20-cv-10619-LTS-BCM Document 25 Filed 09/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
                                                                                                 9/15/21
SOUTHERN DISTRICT OF NEW YORK
 SEAN RODRIGUEZ,                                       20-CV-10619 (LTS) (BCM)
                 Plaintiff,
         -against-
 UNITED STATES OF AMERICA,
                 Defendant.

 TREVOR GAYLE, et al.,                                 21-CV-01166 (LTS) (BCM)
                 Plaintiffs,
                                                       ORDER
         -against-
 UNITED STATES OF AMERICA,
                 Defendant.

BARBARA MOSES, United States Magistrate Judge.

        For the reasons that follow, the two actions captioned above shall be consolidated into the

first-filed docket.

        Both actions arise out of a motor vehicle collision that occurred on September 23, 2019

between a United States Postal Service vehicle driven by Carlos Cortez Lamar and a private vehicle

driven by Sean Rodriguez in which Trevor Gayle and Shariff Landsmark were passengers. On

December 16, 2020, plaintiff Rodriquez filed his complaint against the United States pursuant to

the Federal Tort Claims Act (FTCA). On March 16, 2021, plaintiffs Gayle and Landsmark filed

their complaint against the United States pursuant to the FTCA. On July 26, 2021, the United

States filed a third-party complaint against Rodriguez. On September 13, 2021, the parties jointly

requested that the Court consolidate these actions. (Dkt. No. 24.)

        Where, as here, two actions involve multiple “common issue[s] of law or fact,” the district

court may: “(1) join for hearing or trial any or all matters at issue in the actions; (2) consolidate

the actions; or (3) issue any other orders to avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a).
        Case 1:20-cv-10619-LTS-BCM Document 25 Filed 09/15/21 Page 2 of 2




Consolidation of cases with common questions of law or fact is favored “to avoid unnecessary

costs or delay,” Johnson v. Celotex Corp., 899 F.2d 1281, 1284-85 (2d Cir. 1990), and to “expedite

trial and eliminate unnecessary repetition and confusion.” Devlin v. Transp. Commc’n Int’l Union,

175 F.3d 121, 130 (2d Cir. 1999) (internal quotation marks and citations omitted). “The trial court

has broad discretion to determine whether consolidation is appropriate.” Johnson, 899 F.2d at

1284.

          Given that both cases arise out of the same motor vehicle collision; that all plaintiffs were

in the same car and have sued the same defendant under the same statute; and that the parties have

requested consolidation, it is hereby ORDERED that these cases be CONSOLIDATED for all

purposes into the first-filed case, which is No. 20-CV-10619. Plaintiffs may (but are not required

to) file a consolidated complaint within the time otherwise allowed for amending the pleadings. If

they proceed on separate complaints, future filings shall bear both captions (as shown above), but

shall display only the consolidated docket number, that is, No. 20-CV-10619. In either event,

future filings shall be docketed only in 20-CV-10619. The docket in 21-CV-01166 will be marked

closed.

          For the reasons set forth above the Clerk of Court is respectfully directed to

CONSOLIDATE these actions and to mark No. 21-CV-01166 as CLOSED.

Dated: New York, New York
       September 15, 2021
                                                SO ORDERED.


                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge




                                                    2
